          Case 1:19-cr-10357-RGS Document 63 Filed 09/08/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
                    CRIMINAL ACTION NO. 19-10357-RGS

                        UNITED STATES OF AMERICA
                                       v.
                          DAVID JOHN (FONDOTS)

              MEMORANDUM AND ORDER ON DEFENDANT’S
             MOTION TO STRIKE ALLLEGATIONS CONTAINED
             IN THE INFORMATION AND MOTION TO DEPOSE
                  A DEPUTY UNITED STATES MARSHAL
                              September 8, 2020

STEARNS, D.J.

     The motion to strike will be allowed in one respect and otherwise

denied.     Defendant Fondots objects to 14 of the 33 paragraphs of the

Information filed by the government as inflammatory and prejudicial as he

reads them to imply criminal activity on the part of members of his family

who are not charged in the case. He requests that the court use the authority

granted it by Fed. R. Crim. P. 7(d) to strike “surplusage” from the

Information. The motion misapprehends the purpose of the Rule, which is

to protect a defendant against irrelevant immaterial bootlegged by

prosecutors into an indictment as “color” or “background” in the hopes of

stimulating the interest of jurors. 1 Charles Alan Wright & Andrew D.
         Case 1:19-cr-10357-RGS Document 63 Filed 09/08/20 Page 2 of 3



Leipold, Federal Practice and Procedure Criminal § 128, at n.32 (4th ed.

2008).

      The Rule has largely faded in the modern era as judges increasingly use

their discretion to withhold the actual text of the indictment from the jury on

grounds that, as juries are routinely instructed, an indictment (or

information) is not evidence of any facts charged and creates no presumption

of a defendant’s guilt. See O’Malley, Grenig & Lee, 1A Federal Jury Practice

and Instructions: Criminal      § 13:04 (2008); First Circuit Pattern Jury

Instruction 1.02 (1998); see also United States v. Medina, 761 F.2d 12, 21 (1st

Cir. 1985). And where, as is the case here, the pertinent consumer of the

Information is the judge, and not a jury, the presumption is that the judge is

by virtue of his training perfectly capable of insulating himself from

extraneous and prejudicial material. Moreover, there is no danger here of

any undermining of the presumption of innocence as Fondots was already

found guilty by the court based on his earlier plea.

      I have carefully reviewed each of the contested paragraphs of the

Information. Other than names of businesses that were alleged to have been

conduits of the diverted funds, the Information uses anonymous generics,

such as “Family Member 1,” “Family Member A,” “Victim Company A,” as

placeholders. No Family Member is named. In terms of any implication of


                                      2
         Case 1:19-cr-10357-RGS Document 63 Filed 09/08/20 Page 3 of 3



criminal conduct on the part of an uncharged family member, I find that only

paragraph 20 of the Information might be susceptible to such a reading. I

will order that it be struck from the Information. In all other respects, the

motion to strike is DENIED.

     With regard to the motion for leave to depose a Deputy United States

Marshal, even were such a request proper in a sentencing context, I agree

with the government that her testimony would have no conceivable relevance

to any material sentencing issue. Consequently, that motion is DENIED. 1


                              SO ORDERED.
                              /s/ Richard G. Stearns
                              __________________________
                              UNITED STATES DISTRICT JUDGE




     1Fondots’s objections to the government’s forfeiture motion are better
addressed once the Presentence Report is completed and the Probation
Department’s position becomes known.
                                      3
